DAVIDSON, Judge.
Under an indictment charging the second offense of unlawfully while intoxicated operating a motor vehicle upon a public highway, appellant pleaded guilty before the court and *534his punishment was assessed at three years in the penitentiary. Thereafter, the execution of sentence was by the trial court suspended and the accused, for the term of such sentence, was placed upon probation under certain restrictions including commission of a like offense. Thereafter, upon motion of the state and after hearing, the trial court set aside judgment granting the probation and suspending the judgment and sentence of the court during such probation, and ordered the accused committed to the penitentiary to serve the sentence first imposed.
It is from the revocation of probation that this appeal is brought.
Neither bills of exception nor a statement of facts accompany the record, notwithstanding which appellant insists that the conviction for the first offense of drunk driving, upon which the state relied to make the instant offense a felony, was void because the court in which said conviction was had — that is, the county court of Panola County — was not legally in session at that time. This contention does not appear to have been urged at the time of the revocation of probation. Obviously, without a statement of facts or bills of exception exemplifying the erorr claimed, we have no way by which the contention can be appraised.
The judgment is affirmed.
Opinion approved by the court.